Case 3:21-cv-00434-MAB Document 18 Filed 07/06/21 Page 1of3 Page ID #45

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ILLINOIS

SCOTT JENKINS,

JENKINS DISPLAYS CO. '
Plaintiffs,

VS. Case No. 21-cv-00434-DWD

FAYETTE COUNTY CIRCUIT COURT,
Defendant.

em ee ee ee ee ee”

Motion to Conduct Discovery.

Come now Scott Jenkins pro se and states the following:

As a pro se litigant it's my understanding that in order to conduct discovery | need an Order
from the Court allowing me to do so. | would like to do a short deposition on two entities. The ‘st is
Goodin and Associates of Carbondale.

Goodin and Associates is the company who wrote the PC JIMS software, the adopted software
for the Fayette County Circuit Court. This software has the ability to run a history log of any
transaction that occurs. My complaint is centered around several documents being submitted by an
Attorney and then subsequently being impounded by a JudgeThese documents were Notices of
Hearings and the subsequent Order that resulted from those Notices of Hearings. The purpose for
impounding these documents was to circumvent my ability to know about the hearing that took place:
If | would have known about the hearings | would have learned that Judge McHaney had appointed
himself to my Case without my knowledge.

Just 4 weeks before this hearing took place Judge Mchaney had threatened to throw me in jail
if | filed a Motion to Reconsider on an unrelated Marion County Case. It was clear at that point that |

could never appear before Judge Mchaney on any Case, since he was clearly biased and didn't like
Case 3:21-cv-00434-MAB Document 18 Filed 07/06/21 Page 2o0f3 Page ID #46

me. But due to the Notice of Hearing documents being illegally impounded | was unaware that Judge
Mchaney was going to be making a major ruling in my Case., Once he made that ruling | was not
allowed to have him replaced as a matter of Right, This essentially locked himself to my Case and
the Record clearly shows that he was biased on every decision from that point forward
Regardless there was no point in any Notice of Hearing documents being impoonded.,
Impounding is a process used for minors, juveniles, sexual assault cases. Impounding Notice of
Hearing documents in a Civil Case make no sense whatsoever, and the fact this was done clearly
demonstrates the crime of Record Tampering, a Class 3 Felony in the State of Illinois.

At this point all | have is absolute factual proof the crime took place which harmed me
considerably. | do have an email from the Circuit Clerk that states my Attorney is responsible for
submitting the documents for impounding to the Court. This in itself makes no sense because the
documents were created by a different Attorney, the defense’s Attorney in the Case. He would have
been the logical person submitting the documents for impounding since he created them. But
instead, according to the email from the Clerk, it was my Attorney who submitted them. This only
further proves the criminal activity.

Further, | was never supposed to know about the impounded documents. Impounded
documents are to be transmitted from Clerk to Clerk, and never to the litigants, especially a pro se
litigant. The impounded sub record was sent to me by mistake, included in my copy of the Appellate
Record. Only because of this mistake was | made aware of this serious crime which has harmed me
grealy. However, the "Genie is out of the bottle”, and to my benefit. Although the perpetrators would
have never imagined that the impounded subrecord would have found its way to me, exposing their
criminal activity they committed against me, unfortunately for them it did.

But | realize this is such a serious criminal offense, which comes with a prison term, it's very
important that | don’t accuse or divulge names until I’m absolutely sure of those who committed the
crime, and the only evidence | have to allege names of the purportators is an email from the Clerk. |

would like to have more evidence and | can obtain it with a shore process of discovery.
2
Case 3:21-cv-00434-MAB Document 18 Filed 07/06/21 Page 30f3 Page ID #47

The history log that is included within the PC JIMS software will expose the purportators, or at
least the user ids and passwords used to submit, access, and subsequently impound the documents
illegally. Goodin and Associates will have the ability and can divulge the actual process to take on the
two versions of Software used by Fayette County Circuit Court, PC JIMS for Court and PC JIMS for
Judges.

Then my second request for discovery would be to take that information, process, or
instructions obtained from Goodin to the Fayette County Circuit Clerk and have her execute the
appropriate history logs. With that evidence | feel | can divulge the names of the purportators in this
crime, amend this complaint appropriately, and move forward for the proper relief this Court can
provide. This will also solve the issue my adversary has in regard to the Fayette County Court not
being a suitable entity, since | will be able to amend my complaint and divulge the individuals
responsible for this criminal activity.

THEREFORE | respectfully request this Court allow me to do a short deposition on Goodin and
Associates to get the instructions and method to run the appropriate history log, then a short
deposition or interagoatory on the Fayette County Circuit Court to execute and provide me with the
identities of those responsible for submitting and impounding public notices of hearings documents,
which constitutes the illegal crime of Record tampering as well as other fraudulent criminal actions.

Respectfully Submitted,

/s/ Scott Jenkins pro se

| certify that | will deliver a true and correct copy of this filing to Victoria Fuller via email at the
provided address of record with this Court.
